Citation Nr: 9918758	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from November 1968 to November 
1972, from February 1973 to February 1977, and from December 
1979 to December 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in November 1996.  A statement of the case was 
mailed to the veteran in December 1996.  The veteran's 
substantive appeal was received in February 1997.  


FINDINGS OF FACT

1.  The veteran did not continue on active duty for a 
continuous period of at least three years beyond June 30, 
1985.

2.  The veteran was not separated from active duty for a 
service-connected disability, a preexisting medical 
condition, a physical or mental condition not characterized 
as a disability, for hardship, for the convenience of the 
Government, or involuntarily for the convenience of the 
Government as a result of a reduction in force.


CONCLUSION OF LAW

The veteran has not met the requirements for basic 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.  38 U.S.C.A. §§ 3011, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 21.7040, 21.7044 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the October 1996 denial 
letter of the RO is not of record.  However, the statement of 
the case referred to the denial letter and to the content 
thereof.  Also, the veteran properly perfected his appeal 
from that letter.  As such, the Board finds that it is 
unnecessary to delay the veteran's claim in an attempt to 
obtain that letter.  

The veteran contends that due to the length and character of 
his service he is eligible for VA educational assistance 
benefits.  Moreover, the veteran maintains that he was not 
discharged voluntarily, but was discharged involuntarily for 
a reduction in force.  

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  In this case, the evidence of record indicates that 
the veteran first entered on active duty in November 1968; 
therefore, he does not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, computerized data confirms 
that the veteran had remaining Chapter 34 eligibility as of 
December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  

The veteran's Certificates of Release or Discharge from 
Active Duty, DD Forms 214, indicates that the veteran served 
from November 1968 to November 1972, from February 1973 to 
February 1977, and from December 1979 to December 1987.  As 
noted, the veteran served on active duty during the period 
between October 19, 1984, and July 1, 1985.  His DD Form 214 
from that period of service (his last period of service) 
shows that the veteran was honorably separated for expiration 
of term of service.  The separation authority was "AR 635-
200, CHAPTER 4," and the separation code was "JBK."  
According to Army Regulations, these designations mean that 
the veteran was involuntarily discharged for completion of 
required active service.  

Thus, although the veteran was eligible for Chapter 34 
education benefits and was on active duty between October 19, 
1984 and July 1, 1985, it is clear that the veteran did not 
have three years of continuous service after June 30, 1985.  
See 38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  The 
Board notes that although the veteran maintains that he was 
involuntarily discharged from his last period of service for 
a reduction in force, his DD Form 214 shows that this was not 
the case as set forth above.  

Although the Board is sympathetic to the veteran's concerns, 
the governing law and regulatory provisions, cited above, 
mandate that an eligible individual have certain qualifying 
service in order to be eligible for Chapter 30 educational 
assistance benefits.  The Board acknowledges the veteran's 
lengthy and honorable service; however, the Board is not free 
to ignore or make exceptions to laws passed by Congress.  In 
this instance, the applicable law is specific as to the 
criteria for the benefit sought on appeal.  In short, there 
is no legal basis to award entitlement to Chapter 30 
educational benefits.  Where the law and not the evidence is 
dispositive, the appeal must be terminated or denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for educational assistance benefits under Chapter 
30, Title 38, United States Code is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

